Title: From George Washington to Thomas Arnold, 12 May 1781
From: Washington, George
To: Arnold, Thomas


                        Sir

                            Head Quarters New Windsor 12h May 1781
                        
                        I have recd yours of the 1st Instant. Although it is my wish to afford every comfort and assistance in my
                            power, to an officer who has suffered so much in the service as you have done, yet I cannot, with propriety, indulge you
                            in the request you make of being permitted to go for a time into the sea service. It would introduce a practice not
                            warranted in any Army, and would lead to numberless applications of the same nature, tho perhaps not so well grounded as
                            yours appears to be. I am Sir yr most obt Servt

                    